Covello, J.,
with whom F. X. Hennessy, J., joins,
dissenting. The majority concludes that the petitioner *148has been denied the effective assistance of counsel. I disagree. “A convicted defendant’s claim that counsel’s assistance was so defective as to require reversal . . . has two components. First, the defendant must show that counsel’s performance was deficient. . . . Second, the defendant must show that the deficient performance prejudiced the defense. . . . Unless a defendant makes both showings, it cannot be said that [counsel’s assistance has been ineffective].” Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied, 467 U.S. 1267, 104 S. Ct. 3562, 82 L. Ed. 2d 864 (1984).
In the context of ineffective assistance of counsel claims based upon conflicts of interest, “[i]n order to establish a violation of the Sixth Amendment, a defendant who raised no objection at trial, [which was the case here,] must demonstrate that an actual conflict of interest adversely affected his lawyer’s performance.” (Emphasis added.) Cuyler v. Sullivan, 446 U.S. 335, 348, 100 S. Ct. 1708, 64 L. Ed. 2d 333 (1980).
A conflict of interest occurs in situations where “ ‘it would be likely to involve [the lawyer] in representing differing interests’ .... ABA Code of Professional Responsibility, Disciplinary Rule 5-105 (A)-(B) (1976). . . . ‘[A] lawyer represents conflicting interests when, in behalf of one client, it is his duty to contend for that which duty to another client requires him to oppose.’ [ABA Code of Professional Responsibility, Canon 6].” Cuyler v. Sullivan, supra, 356 n.3. Thus, a divergence of competing motives is the heart or essence of a conflict of interest claim.
An actual conflict of interest occurs upon proof, as opposed to hypothesis, that counsel’s behavior is motivated out of a “desire to diminish the jury’s perception of a codefendant’s guilt . . . [so that] . . . counsel’s ‘struggle to serve two masters [could not] seriously be *149doubted.’ ” Glasser v. United States, 315 U.S. 60, 75, 62 S. Ct. 457, 86 L. Ed. 680 (1942) (Frankfurter, J., dissenting); Cuyler v. Sullivan, 446 U.S. 335, 347, 100 S. Ct. 1708, 64 L. Ed. 2d 333 (1980). “[U]ntil a defendant shows that his counsel actively represented conflicting interests, he has not established the constitutional predicate for his claim of ineffective assistance. . . . [T]he possibility of conflict is insufficient to impugn a criminal conviction.” (Emphasis added.) Cuyler v. Sullivan, supra, 350.
In the present case, “there was no conflict of interest between the petitioner and Avcollie. To the contrary, their interests converged at all times [in seeking] the ultimate goal of acquittal . . . .” Phillips v. Warden, 23 Conn. App. 63, 70, 579 A.2d 1092 (1990). As the habeas court correctly observed, “the interest of Avcollie and that of the petitioner [neither conflicted nor diverged] but rather they converged in that each wanted to obtain a not guilty verdict.”
Further, “[a]n error by counsel, even if professionally unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the error had no effect on the judgment. . . . [Prejudice is presumed when counsel is burdened by an actual conflict of interest. . . . Prejudice is presumed only if the defendant demonstrates that counsel ‘actively represented conflicting interests’ and that ‘an actual conflict of interest adversely affected his lawyer’s performance.’ Cuyler v. Sullivan, [446 U.S. 335, 350, 100 S. Ct. 1708, 64 L. Ed. 2d 333 (1980)].” (Emphasis added.) Strickland v. Washington, 466 U.S. 668, 691-92, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied, 467 U.S. 1267, 104 S. Ct. 3562, 82 L. Ed. 2d 864 (1984). Since, as the majority concedes, the petitioner’s attorney did “not have . . . a conflict of interest in the classic sense of separate clashing interests . . .” there is no presumption of prejudice that would satisfy the second require*150ment of the Strickland test. Having failed to demonstrate an actual conflict of interest and thus being unable to rely on the presumption of prejudice, the majority seeks to craft an entirely new definition of actual conflict of interest based upon an assumption of divided loyalty based in turn upon the possibility of jury prejudice. Intriguing as this definition is, no court has ever adopted it.
Although the majority would not require that actual bias be present, only a significant risk of bias on the part of jurors, the habeas court found that “[i]n this case there was no evidence presented that any of the jurors sitting on the petitioner’s case harbored any hostility toward Attorney Avcollie that would prevent such juror from judging the case fairly and impartially.” Without having questioned the jurors during individual voir dire, or as an incident to the habeas hearing, it is impossible now to prove actual bias.
Further, the majority overlooks completely the significance of the petitioner’s waiver of counsel’s disability. “A valid waiver is defined ... as the intentional relinquishment or abandonment of a known right or privilege.” In re Manuel R., 207 Conn. 725, 736, 543 A.2d 719 (1988); see also State v. Gethers, 193 Conn. 526, 532, 480 A.2d 435 (1984).
Examination of the record reveals that sometime shortly after September 11,1982, the petitioner learned that Avcollie had been convicted of murder. Despite this, he elected to proceed with Avcollie as counsel. On January 20,1983, some four months later, Avcollie himself explained his conviction to the petitioner and discussed with him his concerns that his own problems could affect the jury’s attitude toward the petitioner.1 *151Despite these clear admonitions, the petitioner again elected to continue with Avcollie’s representation at trial, a trial that began some two months later.
It is important to note that a tension exists between the constitutional right to the effective assistance of counsel and the limited right to counsel of one’s choice. This tension is resolved, in part, through the law of waiver. Our rules of practice, for example, allow an accused to refuse the assistance of counsel entirely and represent himself providing the trial court finds an effective waiver of the right to counsel. See Practice Book § 961. Further, the Code of Professional Responsibility, in force at the time of this trial, permitted counsel with an actual conflict of interest, to continue to represent a client provided there was full disclosure of the conflict and a knowing waiver by the client.2
“Judicial scrutiny of counsel’s performance must be highly deferential. It is all too tempting for a defendant to second-guess counsel’s assistance after conviction . . . and it is all too easy for a court ... to conclude that a particular act or omission of counsel was unreasonable. ... A fair assessment of attorney performance requires that every effort be made to eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel’s challenged conduct. . . . [A] court must indulge a strong presumption that counsel’s conduct falls within the wide range of reasonable professional assistance . . . .” Strickland v. Washington, 466 U.S. 668, 689, 104 S. Ct. 2052, 80 L. Ed. 2d 674, reh. denied, 467 U.S. 1267, 104 S. Ct. 3562, 82 L. Ed. 2d 864 (1984).
*152Despite its clear admonition to the contrary, the majority has done exactly what the Strickland court tells us not to do. In a classic case of appellate second guessing, having made no “effort ... to eliminate the distorting effects of hindsight,” and having cast aside the “strong presumption that counsel’s conduct . . . [was effective]”; Strickland v. Washington, supra; the majority has redetermined the facts and rendered a judgment that is without legal precedent.
Since there has been: (1) no demonstration of an actual conflict of interest; and (2) no evidence of prejudice caused by the presumed conflict of interest, I conclude that the petitioner has not met his burden of establishing a violation of the sixth amendment under the Strickland test. Further, even were there a conflict of interest, the record clearly demonstrates a voluntary and knowing waiver of its ramifications by the petitioner. Accordingly, I dissent.

 The petitioner has never claimed that he did not understand that Avcollie’s representation might adversely affect the jury’s perception of him (the petitioner).


 Disciplinary Rule 5-101 (A) of the ABA Model Code of Professional Responsibility in effect at the time of the petitioner’s trial, provided: “Except with the consent of his client after full disclosure, a lawyer shall not accept employment if the exercise of his professional judgment on behalf of his client will be or reasonably may be affected by his own financial, business, property or personal interests.” See also Rules of Professional Conduct § 1.7 et seq.